DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see Pages 6-9, filed 24 March 2021, with respect to claims 1 and 18 have been fully considered, but are not persuasive. 
Applicant argues that Cason does not disclose a housing, optical path through the housing, and a light source optically coupled to the optical path.  
However, Cason clearly discloses a housing (12) for the optical sensor system of Fig. 2 (Col. 2, Lines 9-10).  Furthermore, the optical path through the housing (12) (within chamber 24) is clearly defined since the chamber (24) provides an optical feedback cavity (Col. 2, Lines 14-16).   Laser light is generated by the mixing of gases and here, Cason discloses mixing nitrogen with cold carbon dioxide to generate light (thus the N2 and CO2 comprise the light source) and pass some of the generated light outside of the optical feedback cavity (Col. 2, Lines 22-29).  Therefore, it is evident that Cason teaches all of the claimed elements.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cason (US 3,594,658), hereinafter Cason.

Claim 1: Cason discloses an optical sensor system (Fig. 2), comprising:
 	a housing (12) (Col. 2, Lines 9-10);
 	an optical path (in chamber 24) through the housing (12), wherein the optical path comprises a first end (top) and a second end (bottom) (Col. 2, Lines 14-16);
 	a reflector (26) at the first end of the optical path (Col. 2, Lines 14-16); and
an opening (22) through the housing (12) between the second end of the optical path and the reflector (26), wherein the opening (22) provides an unobstructed path through the housing (12) (Col. 2, Lines 10-14); and
	a light source (10) optically coupled to the optical path (24) (Col. 2, Lines 9-16).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cason.

Claim 2: Cason does not explicitly disclose a sensor optically coupled to the optical path
	However, Cason does disclose wherein the principal parameter of interest is the total output radiation (Col. 3, Lines 46-48).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cason’s system with a sensor optically coupled to the optical path for the purpose of measuring the total output radiation leaving the lasing chamber to better understand population inversions of gaseous components (Col. 3, Lines 37-48).

Claim 3: Cason further discloses wherein the light source (10) is a single wavelength source (Col. 1, Lines 49-51).

Claim 9: Cason does not explicitly disclose wherein the light source and the sensor are integrated into the housing.
 	However, it has been affirmed by the court "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cason’s system by integrating the light source and sensor into the housing for the purpose of reducing the possibility of vibratory movement, which would cause erroneous readings.  

Claim 18: Cason discloses an optical sensing array comprising:
 	an optical sensor system (Fig. 2), comprising:
 	 	a housing (12) (Col. 2, Lines 9-10);
 	an optical path (in chamber 24) through the housing (12), wherein the optical path  comprises a first end (top) and a second end (bottom) (Col. 2, Lines 14-16);
 	 	a reflector (26) at the first end of the optical path (Col. 2, Lines 14-16); and
an opening (22) through the housing (12) between the second end of the optical path and  the reflector (26), wherein the opening (22) provides an unobstructed path through the housing (12) (Col. 2, Lines 10-14); and
	a light source (10) optically coupled to the optical path (24) (Col. 2, Lines 9-16).
 	Cason is silent with respect to a plurality of these optical sensing systems.
 	However, each of the optical sensing systems is presumed to be independent; none of the systems interact with any of the other systems.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carson’s sensing array with a plurality of these optical sensor systems for the purpose of concurrently lasing with multiple wavelengths of monochromatic radiation for more complete information on the gases.  Furthermore, it has been held by the court that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cason as applied to claim 1 above, further in view of Villaumie (US 2010/0110423), hereinafter Villaumie.

Claim 10: Cason does not explicitly disclose wherein the housing is transparent.  
 	Villaumie, however, in the same field of endeavor of optical devices, discloses the use of a transparent housing [0044].
0044]).

Claim 11: Cason does not explicitly disclose wherein the reflector is removable.  
 	However, Cason does disclose wherein the reflector (26) is mounted to the first end of the optical path (24) (Col. 2, Lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cason’s system by unmounting, or removing, the reflector for the purpose of replacing it when it has been damaged.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cason as applied to claim 18 above, further in view of Albarede et al. (US 10,134,569, disclosed in IDS 13 November 2019), hereinafter Albarede.

Claim 19: Cason is silent with respect to wherein the plurality of optical sensing systems are configured to provide uniformity data of a plasma condition and/or a wall condition.
 	Albarede, however, in the same field of endeavor of processing chambers, discloses wherein an optical sensing system is used to determine conditions at a wall of a chamber (Col. 4, Lines 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cason’s sensing array so that each sensing system determines a wall condition for the purpose of obtaining wall condition data at a plurality of locations to ascertain uniformity that will inform a user when the chamber has deteriorated.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cason as applied to claim 18 above, further in view of Bai et al. (US 2008/0278721), hereinafter Bai.

Claim 20: Cason is silent with respect to wherein the plurality of optical sensing systems are configured to provide chamber drift monitoring.
Bai, however, in the same field of endeavor of processing chambers, discloses wherein an optical sensing system is used to determine the state of a plasma chamber (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cason’s sensing array so that each sensing system determines a state of the plasma chamber for the purpose of monitoring chamber drift to minimize energy losses.  

Allowable Subject Matter
Claims 12-17 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 12-17: None of the prior art of record, alone or in combination, teaches or discloses a method for measuring a process condition or a chamber condition in a processing chamber, comprising:
 	obtaining a reference signal, wherein obtaining the reference signal comprises:
emitting electromagnetic radiation from a source outside of the chamber, wherein the  electromagnetic radiation is propagated along an optical path between the source and a reflector in the chamber;
 		reflecting the electromagnetic radiation back along the optical path with the reflector; and
sensing the reflected electromagnetic radiation with a sensor that is optically coupled to the optical path; and
obtaining a process signal, wherein obtaining the process signal comprises:
sensing electromagnetic radiation emitted in the processing chamber that travels along the optical path with the sensor,
claim 12.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 4: None of the prior art of record, alone or in combination, teaches or discloses the optical sensor system of claim 2, wherein the light source is a broad band light source.

Claims 5-6: None of the prior art of record, alone or in combination, teaches or discloses the optical sensor system of claim 2, wherein the light source and the sensor are optically coupled to the optical path by a fiber optic cable.

Claim 7: None of the prior art of record, alone or in combination, teaches or discloses the optical sensor system of claim 2, further comprising:
a band pass filter at a location along an optical path between the sensor and the opening.

Claim 8: None of the prior art of record, alone or in combination, teaches or discloses the optical sensor system of claim 2, wherein the sensor is a spectrometer or a photodiode.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 8am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896